EXHIBIT 21SUBSIDIARIES OF THE REGISTRANT ARCHER-DANIELS-MIDLAND COMPANY June 30, 2011 Following is a list of the Registrant's subsidiaries showing the percentage of voting securities owned: Organized Under Laws of Ownership ADM Worldwide Holdings LP (A) Cayman Islands ADM Europe BV (B) Netherlands ADM Canadian Holdings BV (C) Netherlands ADM Agri-Industries Company (D) Canada ADM International Sarl (E) Switzerland ADM Trading Company (F) United States of America (A) ADM Worldwide Holdings LP owns ADM Europe BV and thirty-eight subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (B) ADM Europe BV owns ADM Canadian Holdings BV, ADM International Sarl and one hundred seventeen subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (C) ADM Canadian Holdings BV has one subsidiary company, ADM Agri-Industries Company. (D) ADM Agri-Industries Company owns fifteen subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (E) ADM International Sarl owns twenty-one subsidiary companies whose names have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary. (F) ADM Trading Company does not have any subsidiary companies. The names of sixty-eight domestic subsidiaries and fifty-eight international subsidiaries have been omitted because, considered in the aggregate as a single subsidiary, they would not constitute a significant subsidiary.
